EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robin Sannes on 26 August 2022.
The application has been amended as follows: 

Claims 1 and 12 are amended in the following manner:
1. (Currently Amended) A ratcheting strap adjuster, comprising:
a bracket;
a webbing plate rotatably coupled to the bracket, the webbing plate having a distal end and a proximal end with an intermediate portion positioned therebetween, wherein a portion of the distal end extends outward from the bracket; 
a first captive member and a second captive member forming a cavity proximate an outer surface of the bracket in which the distal end of the webbing plate is positioned, the first and second captive members being moveable between an engaged position and a disengaged position relative to the distal end of the webbing plate, the cavity having a first configuration in the engaged position and a second configuration in the disengaged position, the first configuration being different than the second configuration, wherein the first and second captive members restrict rotation of the webbing plate in one direction when the first and second captive members are in the engaged position and allow rotation of the webbing plate in the one direction and in an opposite second direction when the first and second captive members are in the disengaged position; and
at least one biasing member configured and arranged to bias the first and second captive members in the engaged position.

12. (Currently Amended) A ratcheting strap adjuster, comprising:
a bracket;
a webbing plate rotatably coupled to the bracket, the webbing plate having a distal end and a proximal end with an intermediate portion positioned therebetween, wherein a portion of the distal end extends outward from the bracket; and
	a first captive member and a second captive member moveable between an engaged position and a disengaged position relative to  the distal end of the webbing plate proximate an outer surface of the bracket, the first and second captive members forming a cavity in which the distal end of the webbing plate is positioned, the cavity having a first configuration in the engaged position and a second configuration in the disengaged position, the first configuration being different than the second configuration, wherein each of the first and second captive members includes an angled portion configured and arranged to restrict rotation of the webbing plate in one direction when the first and second captive members are in the engaged position and allow rotation of the webbing plate in the one direction and in an opposite second direction when the first and second captive members are in the disengaged position.

Election/Restrictions
Claims 1-3, 5, 6, 8, 9, 11-13 and 15-17 are allowable. Claim 7, 10 and 14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species, as set forth in the Office action mailed on 03 September 2021, is hereby withdrawn and claims 7, 10 and 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose a ratcheting strap adjuster wherein a webbing plate has a distal end extending outward from a bracket wherein a first captive member and second captive member moveable between an engaged position and a disengaged position relative to the distal end of the webbing plate proximate an outer surface of the bracket in combination with the limitations in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677